Citation Nr: 9936167	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-07 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for porphyria cutanea 
tarda as secondary to exposure to herbicide agents.

3.  Entitlement to a total disability evaluation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
September 1969. 

This appeal arises from a December 1997 rating decision of 
the Winston-Salem, North Carolina, regional office (RO).


FINDINGS OF FACT

1.  The veteran has been presently diagnosed as having 
diabetes mellitus.

2.  There is no competent medical evidence linking the 
veteran's diabetes mellitus with his military service.

3.  The veteran's claim for service connection for diabetes 
mellitus is not plausible.

4.  The veteran had active military service in Vietnam during 
the Vietnam era.

5.  The veteran has been diagnosed as having porphyria 
cutanea tarda; however, there is no medical evidence that 
establishes that the veteran was diagnosed as having 
porphyria cutanea tarda within one year from the last date on 
which he was exposed to a herbicide agent in service.

6.  There is no competent medical evidence linking the 
veteran's porphyria cutanea tarda with his alleged exposure 
to herbicide agents used in Vietnam.

7.  The veteran's claim for service connection for porphyria 
cutanea tarda as secondary to exposure to herbicide agents is 
not plausible.

8. The veteran's service-connected post-traumatic stress 
disorder (PTSD) is rated as 50 percent disabling.

9.  The veteran's service-connected disability, when 
evaluated in association with his educational attainment and 
occupational experience, does not preclude substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
diabetes mellitus is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
porphyria cutanea tarda as secondary to exposure to herbicide 
agents is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The criteria for the assignment of a total disability 
evaluation based upon individual unemployability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran's service enlistment and discharge examinations 
indicated that his skin was normal.  Urinalysis for sugar was 
negative on each occasion.  A serology performed at his 
discharge was "RPR" non-reactive.  Service medical records 
contain no findings pertaining to complaints, treatment, or 
diagnosis of diabetes mellitus and/or porphyria cutanea 
tarda.  The veteran's Form DD-214 (Report of Transfer or 
Discharge) shows that he served in the Republic of Vietnam 
during the Vietnam era.

The veteran filed a claim for service connection for multiple 
conditions including "sugar in blood" in March 1970.  He 
made no reference to post-service treatment of this 
condition.

A discharge summary from H.G. Buchanan, M.D., showed that the 
veteran was hospitalized with tonsillitis in January 1969.  A 
urinalysis was reported to be negative for sugar.  There were 
no findings with regard to diabetes mellitus, porphyria 
cutanea tarda, or any type of skin condition.

Service connection for "sugar in blood" was denied in July 
1970.  The RO found that the evidence of record did not show 
any diagnosis or treatment for sugar in the blood.

The veteran was afforded a VA general medical examination in 
January 1971.  His skin was normal.  He stated sugar was 
discovered in his urine at his service discharge examination, 
and that a repeat study was performed.  He denied being a 
diabetic or to taking any insulin.  He stated he had not 
undergone any diabetic work up.  His urinalysis was negative 
for sugar.  His blood/serum glucose value was 
"119 mg%".  The diagnosis, in pertinent part, was sugar in 
blood by history only.

Service connection for sugar in blood was denied again in 
March 1971.  Although he submitted a notice of disagreement 
with regard to this decision, the veteran did not file a 
substantive appeal.

In July 1997, the veteran filed a claim of service connection 
for diabetes and a skin disease caused by Agent Orange.  He 
indicated that he had been diagnosed as having his skin 
disease in 1994.  However, he asserted both his diabetes 
mellitus and his skin disease were etiologically related to 
his military service.  He reported working on a part-time 
basis as a welder.

Medical records from Dr. Buchanan and Boone Dermatology 
Clinic dated from September 1992 to August 1997 show that the 
veteran received evaluations and treatment for porphyria 
cutanea tarda.  In July 1993, he was seen by Dr. Buchanan for 
complaints of a skin rash of the hands.  He indicated that he 
worked as a welder, and that he wore thick gloves when 
utilizing various welding materials.  He also stated he had 
served in Vietnam in 1969.  He said trees were defoliated 
throughout the 11 months he was stationed in Vietnam.  There 
were severe lesions on both hands with scars on the dorsum.  
The diagnoses were possible "dihykosis," possible chemical 
toxification, and possible porphyria cutanea tarda.  A 
urinalysis performed at that time was negative for sugar.

A September 1993 consultation report from Boone Dermatology 
indicated that the veteran had a rash with blisters on both 
dorsal hands.  He said he had been experiencing the rash 
since February 1993.  There were crusted shallow ulcerations 
on the dorsum of both hands and the fingers.  The diagnosis 
was porphyria cutanea tarda rule out secondary pyoderma.

The veteran's blood sugar was reported to have been over 399 
in July 1997.  This was noted by Dr. Buchanan to reflect a 
new diagnosis of adult onset diabetes mellitus.  No 
references were made with respect to the veteran's military 
service.

In a letter dated in August 1997, J.G. Grindstaff stated he 
had known the veteran all his life.  He said the veteran's 
health and disposition had changed considerably since his 
service in Vietnam.  He reported that the veteran was a 
welder, and that his hands would break out in huge blisters 
whenever he wore his gloves.  He stated the veteran had also 
developed diabetes that required use of insulin injections.  
He remarked that the veteran was no longer able to work due 
to his deteriorating health.

A letter from the president of New Earth General Contractors 
was received in September 1997.  The president reported that 
the veteran had periodically worked as a welder for his 
company since June 1986.  He indicated that the veteran's 
ability to work over the past three years had been seriously 
impacted because his hands had broken out in running sores.  
He opined that the veteran was incapable of holding a job at 
the present time.

By a rating action dated in December 1997, service connection 
for porphyria cutanea tarda as secondary to herbicide 
exposure and diabetes mellitus was denied.  Although 
porphyria cutanea tarda was listed as a disease that was 
presumed to be caused by exposure to Agent Orange, the RO 
stated that the presumption was only applicable when 
porphyria cutanea tarda was shown to have manifested to a 
compensable degree within one year of last exposure.  The RO 
found the veteran had not been diagnosed as having porphyria 
cutanea tarda until 1993.  With regard to his diagnosed 
diabetes mellitus, the RO held there was no evidence 
establishing that the condition was incurred in or aggravated 
by his military service.  The veteran was also denied 
entitlement to a total disability evaluation based upon 
individual unemployability.  

Medical records from the Asheville VA Medical Center (VAMC) 
dated from April 1997 to February 1998 were associated with 
the claims folder.  The veteran was seen in April 1997 for 
complaints of a terrible rash of the hands.  He said the rash 
would worsen when he took jobs as a welder.  He asserted that 
his skin condition was a direct result of his exposure to 
Agent Orange during his military service in Vietnam.  The 
veteran was afforded an Agent Orange Registry examination in 
May 1997.  There were scattered lesions on the knuckles of 
both hands.  Some the lesions were healed while others were 
dry and scaly.  There was no weeping.  

A June 1997 discharge summary showed that the veteran was 
admitted with a history of alcohol dependence for 
detoxification.  He reported using alcohol for many years, 
but that he had started drinking heavily over the past year.  
An examination of the skin showed large crusted plaques over 
the hands.  He had a non-fasting blood sugar of 289.  A 
follow-up fasting blood sugar was 170.  In this regard, the 
veteran stated he had been previously advised of having 
elevated blood sugars.  However, he denied receiving any 
treatment or formal diagnosis of diabetes mellitus.  He was 
referred to the diabetes and dermatology clinics.  The 
diagnoses were alcohol dependence, diabetes mellitus, and 
chronic dermatitis of the hands.

The veteran was admitted to the hospital in August 1997 due 
to uncontrolled diabetes mellitus.  After leaving the 
hospital in June, he stated he had been experiencing 
polyuria, polydipsia, blurred vision, headaches, and 
weakness.  He was switched from oral agents to insulin 
injections.  The veteran was seen by the dermatology clinic 
during this admission.  The differential diagnoses included 
porphyria and epidermolysis.  A urine collection was done for 
porphyrins.  A definite diagnosis was deferred.

A December 1997 follow up report from diabetes clinic 
indicated that the veteran had elevated porphyrins.  His 
chronic skin lesions of the hand were diagnosed as possible 
porphyria cutanea tarda.  The examiner indicated, however, 
that screenings for hepatitis C and HIV were necessary to 
rule those diseases out.

As part of a claim of service connection for PTSD, the 
veteran was afforded a VA PTSD examination in April 1998.  He 
reported working as a welder "on and off" since his service 
discharge.  He said he had been experiencing symptoms of his 
PTSD since that time.  He stated he had been unemployed for 
the past year due to PTSD and a skin condition.  He indicated 
that his skin condition prevented him from wearing his 
welder's gloves.  The veteran asserted that his PTSD 
significantly interfered with his vocational and social 
functioning.  He said he had been previously denied service 
connection for diabetes mellitus and porphyria cutanea tarda.  
He could not understand why his claim for porphyria cutanea 
tarda had been denied because it was recognized by VA to be a 
disease that was caused by exposure to Agent Orange.  

Following a mental status examination, the veteran was 
diagnosed as having PTSD, alcohol dependence, insulin 
dependent diabetes mellitus, and porphyria cutanea tarda.  
The examiner stated that the veteran's PTSD had significantly 
affected his life and continued to do so.  She said she would 
not recommend that the veteran continue with welding because 
his nervous condition could affect his ability to work 
safely.  She suggested that the VA consider compensation for 
PTSD and starting him in a retraining program so that he 
could develop the skills necessary to seek competitive 
employment in another field.  Noting his previous denials for 
service connection, the examiner recommended the issue of 
service connection for porphyria cutanea tarda should be 
revisited because it "may indeed be a result of Agent Orange 
exposure."  The examiner was identified as being a 
psychologist.

In a letter received in July 1998, the veteran contended that 
VA had been unfair by denying him service connection for 
porphyria cutanea tarda.  He said it was improper to expect 
someone to know that they were supposed report being 
diagnosed as having porphyria cutanea tarda within one year 
of discharge.  He maintained this was especially difficult 
because he was not diagnosed as having porphyria cutanea 
tarda until 1993.  He said he thought that an "extension 
date" had been applied to all claims involving Agent Orange.

Service connection for PTSD was granted in September 1998.  
He was assigned a 50 percent disability evaluation.  His PTSD 
was found to be disabling but no so severe as to prevent 
employment.

A September 1998 decision from the Social Security 
Administration's (SSA) Office of Hearings and Appeals was 
associated with the claims folder.  The Administrative Law 
Judge (ALJ) had been disabled since June 1997.  She found 
that the veteran's impairments that were considered 
"severe" were porphyria cutanea tarda, hepatitis C, insulin 
dependent diabetes mellitus, and PTSD, with a history of 
alcohol dependence in sustained full remission, which was 
"non-severe."  The ALJ also noted that the veteran had 
given a history of having a high school education and to have 
had past work as a welder in heavy construction, 
manufacturing, and power plant maintenance.  The SSA's 
vocational expert testified that the veteran past work was 
"semi-skilled and heavy."  The ALJ determined that the 
veteran did not have transferable skill to perform other work 
within his physical and mental residual functional capacity.  
The medical records and examination reports considered by the 
ALJ in rendering the decision were included with said 
decision.  Those records were, for the most part, duplicative 
of those records that were previously considered by the RO.

Service connection for diabetes mellitus was denied and 
service connection for porphyria cutanea tarda as secondary 
to herbicide exposure was denied in March 1999.  The RO also 
denied the veteran's claim of entitlement to a total 
disability evaluation based upon individual unemployability.  
In this regard, the RO found that the veteran failed to meet 
the schedular requirement for favorable consideration of a 
total disability evaluation based upon individual 
unemployability.  The RO suggested that the veteran submit 
any records pertaining to treatment of his PTSD.  A 
supplement statement of the case was mailed to veteran in 
April 1999.

In a Written Brief Presentation dated in November 1999, the 
veteran's representative maintained that, if the Board found 
that the veteran's claims were not well grounded, the Board 
should render a determination as to whether the RO properly 
developed the claims pursuant to the provisions of M21-1, 
part VI, para. 2.10f.  The representative argued that the 
substantive provisions of the M21-1 Manual were the 
equivalent of the Department regulations and binding on VA.  
Thus, if the aforementioned provisions had not been met, the 
representative maintained that the matter should be remanded 
for development purposes.


II.  Analysis

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA
 cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded (that is, that the claim is 
plausible).

For a well-grounded claim of service connection, there must 
be competent evidence of a current disability (a medical 
diagnosis), of inservice incurrence or aggravation of a 
disease or injury (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table); see also Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 
38 C.F.R. §3.303(b) if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the veteran.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  If a reasonable doubt arises regarding service 
origin, or any other point, it should be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(1999).

Service connection is warranted for disability resulting from 
disease or injury that was either incurred in or aggravated 
by service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303 (1999).  
Where a veteran served 90 days or more during a period of 
war, and diabetes mellitus becomes manifest to a degree of 10 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. § 3.307, 3.309 
(1999).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).


A.  Diabetes Mellitus

Here, there is no medical evidence to establish a causal link 
between the veteran's current diabetes mellitus and military 
service.  The veteran has not offered any medical opinion 
that attributes his diagnosed diabetes mellitus to his 
military service.  The veteran's opinion that there is an 
etiological relationship between his alleged high blood 
sugars in service and his current diagnosis of diabetes 
mellitus does not meet this standard.  Questions of medical 
diagnosis or causation require the expertise of a medical 
professional.  See Espiritu.  There is no evidence that the 
veteran has the medical background sufficient to render such 
an opinion.  Moreover, the first medical evidence documenting 
the presence diabetes mellitus after service is not until 
June 1997, nearly 30 years after his discharge.  Findings of 
chronic diabetes mellitus during active service are not 
shown.  Further, the Board notes that urinalysis and serology 
studies performed in 1971 were negative for the presence of 
diabetes mellitus.

Despite the foregoing, as previously referenced, a claimant 
may still obtain the benefit of § 3.303(b) by providing 
evidence of continuity of symptomatology.  Evidence of 
continuity is determined by symptoms not treatment.  However, 
in determining the merits of a claim, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Equally important, since a lay person is not 
competent to render an opinion pertaining to the diagnosis of 
diabetes mellitus, medical evidence is required to 
demonstrate a relationship between diabetes mellitus and any 
symptoms experienced post-service.  See Grottveit v. Brown, 5 
Vet. App. 91 (1993); Layno v. Brown, 6 Vet. App. 465 (1994).  
No such medical evidence has been submitted in this case.  

Based on the above, the Board concludes that the veteran has 
not submitted a well-grounded claim, and his claim for 
service connection for diabetes mellitus must be denied.


B.  Porphyria Cutanea Tarda

In addition to foregoing regulations pertaining to service 
connection, a disease associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309 (1998) will be 
considered to have been incurred in service under the 
circumstances outlined in this section even though there is 
no evidence of such disease during the period of service.  No 
condition other than one listed in 38 C.F.R. § 3.309(a) 
(1999) will be considered chronic.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1116 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.307(a) (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).  [Emphasis added].

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii)(1999) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1999) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; prostate cancer, 
subacute and acute peripheral neuropathy, porphyria cutanea 
tarda; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (1999).  "For purposes 
of this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves with two years of the date of onset."  Note 2 of 
38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), however, 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed.Cir. 1994); See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997).  However, where the issue involves 
medical causation, competent medical evidence which indicates 
that the claim is plausible or possible is required to set 
forth a well-grounded claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

In this case, the veteran's sole contention is that he 
developed porphyria cutanea tarda as a result of his exposure 
to Agent Orange during his service in Vietnam.  While he 
neither sought treatment for, nor was not diagnosed as 
having, porphyria cutanea tarda until 1993, he contends that 
the presumption of service connection should be afforded to 
him. 

The record establishes that the veteran served in Vietnam.  
Therefore, he is entitled to a presumption of exposure to 
herbicide agents, if he has a disease listed at 38 C.F.R. § 
3.309(e).  See McCartt v. West, 12 Vet. App. 164 (1999) 
("neither the statutory nor the regulatory presumption will 
satisfy the incurrence element of Caluza where the veteran 
has not developed a condition enumerated in either 38 U.S.C. 
§ 1116(a) or 38 C.F.R. § 3.309(e)").  The evidence also 
shows that the veteran sought treatment for a skin condition 
of the hands in 1993, and that he was diagnosed as having 
porphyria cutanea tarda at that time.  

Nevertheless, as indicated above, in order to establish a 
presumption of service connection for porphyria cutanea tarda 
as due to exposure to herbicide agents, the applicable 
criteria require that the condition manifest to a degree of 
10 percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military.  The veteran has not argued that he suffered from 
porphyria cutanea tarda, or from the manifestations thereof, 
prior to 1993.  Instead, he contends that the one-year 
restriction is unfair, and that he should not be penalized 
because his claim for service connection was not filed until 
1997.  This disability, as described by the veteran, clearly 
does not fit the description of porphyria cutanea tarda for 
which service connection may be presumed under  38 C.F.R. 
§§ 3.307, 3.309.  Moreover, because the veteran's porphyria 
cutanea tarda does not conform to the requirements listed in 
the above regulation, even the presumption of exposure to 
Agent Orange or other herbicide is not available to him.  
Without the benefit of presumptive service connection, he is 
obligated to submit an otherwise well-grounded claim.

The Board notes that VA Adjudication Procedure Manual, M21-1, 
Part VI, para. 7.20b previously contained a more liberal 
interpretation of the presumption of exposure, stating that 
"unless there is affirmative evidence to the contrary, a 
veteran who served on active duty in the Republic of Vietnam 
during the Vietnam era is presumed to have been exposed to an 
herbicide agent."  However, that M-21-1 provision has been 
revised in order to conform with the McCartt decision, and 
the more liberal presumption is no longer available to 
establish exposure.  The Board notes, however, that the 
veteran has contended within his original claim that he was 
exposed to Agent Orange in service and solely for purposes of 
determining the well-groundedness of his claim, these 
contentions will be considered credible by the Board.  See 
King v. Brown.

Nevertheless, even conceding for this limited purpose that 
the veteran experienced exposure to herbicide agents in 
service, the Board again notes that there is no credible 
evidence of record indicating that the veteran has porphyria 
cutanea tarda as specified within the context of 38 C.F.R. 
§ 3.309(e).  Under the present law, the veteran is not 
entitled to a presumption that his diagnosed porphyria 
cutanea tarda is etiologically related to exposure to 
herbicide agents used in Vietnam.  Further, having carefully 
reviewed the entire record, even conceding exposure to 
herbicide agents, the Board finds that there is no medical 
evidence of record suggesting a connection between exposure 
to herbicide agents and the veteran's diagnosed porphyria 
cutanea tarda.  The veteran is not a medical expert and, for 
that reason, he is not competent to express an authoritative 
opinion regarding any medical causation or diagnosis of his 
condition.  See Espiritu; see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  

The Board recognizes that the April 1998 VA PTSD examination 
report contains an opinion that the veteran's porphyria 
cutanea tarda could be the result of his exposure to Agent 
Orange.  However, the opinion was rendered by a VA 
psychologist.  There is no evidence that this psychologist 
has had a medical training to render a conclusion regarding 
the etiology of the veteran's porphyria cutanea tarda.  

In sum, as there is no competent medical evidence 
establishing an etiological relationship between the 
diagnosed porphyria cutanea tarda and his exposure to 
herbicide agents in service, the veteran has not submitted a 
well-grounded claim of service connection.

Finally, as referenced above, the veteran's representative 
has asserted that full development of the veteran's claims 
should be undertaken even if they are not found to be well 
grounded.  The representative has argued that recent changes 
to VA's Adjudication Procedure Manual, M21-1, have the 
substantive effect of requiring that the VA assist the 
veteran in the development of his claim prior to making any 
prior decision, even if the claim is not well grounded.  The 
Court recently rendered a decision that addressed this 
argument.  In Morton v. West, 
12 Vet. App. 477 (1999), the Court found that the M21-1 
provisions on the development of claims only served to 
interpret 38 U.S.C.A. § 5107 and did not eliminate "the 
condition precedent" placed by Congress upon the inception 
of the duty to assist.  Consequently, absent the submission 
and establishment of a well-grounded claim, the Court held 
the Secretary cannot undertake to assist the veteran in 
developing facts pertinent to his or her claim.  See Morton; 
See also Epps v. Gober, 126 F. 3d. 1464 (Fed. Cir 1997).  
Accordingly, a remand for further development is not 
warranted.


C.  Total Disability Rating

The veteran has claimed that he is entitled to a total 
disability evaluation, based on individual unemployability 
due to his service-connected disability.

Total ratings for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 4.16 (1999).  In this case, the basic 
schedular criteria set forth in 38 C.F.R. § 4.16(a) (1999) 
have not been met.

As set forth above, the record shows that the veteran is 
currently in receipt of a 50 disability evaluation for his 
service-connected PTSD.  This evaluation was rendered by the 
RO in January 1998 and there is no evidence that the veteran 
has appealed this decision.  The veteran is not service-
connected for any other disabilities.  Nevertheless, the 
Board must consider 38 C.F.R. § 4.16(b), permitting such 
rating on an extraschedular basis.

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither the veteran's non-service-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  For a veteran to prevail on a claim 
based upon unemployability, it is necessary that the record 
reflect some factor which places his case in a different 
category than other veterans with equal rating of disability.  
Id.  Furthermore, the question is whether the veteran is 
capable of performing physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.

A review of the record reveals that the veteran has a high 
school education.  Further, there is no probative evidence in 
the record to suggest that he is incapable of working due 
solely to his service-connected PTSD.  As referenced above, 
in the most recent VA PTSD examination, the examiner 
recommended that the veteran begin vocational rehabilitation.  
The examiner did not, however, state that the veteran's PTSD 
prevented him from working.  Further, while the veteran's 
receipt Social Security disability benefits is based in part 
upon his service-connected PTSD, several non-service-
connected disabilities were also found to be factors in his 
award of benefits.  The most recent decision for the SSA 
benefits indicated that the veteran was receiving disability 
benefits due to PTSD as well as porphyria cutanea tarda, 
hepatitis C, and insulin dependent diabetes mellitus, non-
service-connected disabilities.  In other words, there is no 
evidence to suggest that the veteran's service-connected 
PTSD, in and of itself, prevents all substantially gainful 
employment for which he is qualified by reason of his 
education and work experience.  The veteran does not meet the 
extraschedular requirement for individual unemployability.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991).  
Accordingly, entitlement to a total rating based on 
individual unemployability is denied.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for porphyria cutanea tarda 
as secondary to exposure to herbicide agents is denied.

Entitlement to a total disability evaluation based upon 
individual unemployability is denied.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 

